DETAILED ACTION
Status of Claims
In the response August 4, 2021, Applicant amended claims 1 and 9 and canceled claims 2, 3, 10, and 11.  Claims 13-27 are withdrawn from consideration. Claims 1, 4-9, and 12-27 are pending in the current application.

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered but are not persuasive. First, Applicant asserts that that MacNaughtan does not teach or suggest “the mobile network operator operations support system receiving an input from a consumer subscriber who wishes to opt-out of targeted digital advertisements, the input comprising an account number and a stable network-level identifier, both of which are associated with a mobile device of the consumer subscriber, and both of which are input by the consumer subscriber into a mobile network operator portal” because MacNaughtan does not teach how or why a consumer would input an account number or stable network identifier.  Examiner respectfully disagrees. Paragraphs [0197] and [0198 ]of MacNaughtan disclose, “Another way embodiments of the present invention address subscriber privacy concerns is to implement a user opt-in or opt-out regime for mobile advertisements….In an opt-out regime, the subscriber could select a menu entry that would cause the terminal to transmit an opt-out message to the zone server. This opt-out message would cause the server to disable the service for that user and deactivate the application on their SIM card.” The input as recited in the instant application is mapped to the subscriber selecting a menu entry that disables service for that user and deactivates the user’s SIM card.  The menu entry input is associated with the user’s service (account or phone number) and SIM card (IMSI). Second, Applicant asserts that MacNaughtan does not teach or suggest “causing a message to be sent by the mobile network operator operations support system to the mobile device based on the input from the consumer subscriber, the message comprising a uniform resource locator for the consumer subscriber to follow to a website to confirm an intent of the consumer subscriber to opt-out of the targeted digital advertisements.” Examiner respectfully disagrees. Paragraph [0199] of MacNaughtan discloses, “The mobile terminal may periodically inform the user that they are participating 


	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zinin (US 2015/0019721 A1) in view  of MacNaughtan et al. (US 2010/0291907 A1). 

Regarding claims 1 and 9, Zinin discloses system for allowing a consumer subscriber to opt-out of targeted digital advertisements, the system comprising: 
a mobile network operator operations support system server comprising at least one memory for storing computer-executable instructions and at least one processor for executing the instructions (Paragraph [0023]), wherein the execution of the instructions programs the server to perform operations comprising: 
the mobile network operator operations support system receiving a beacon that is generated when the consumer subscriber visits the website (Paragraph [0057]: the Application Platform (9) is an advertising platform, the data response from the AIA  (11) is an HTML snippet for the recommended advertisement that includes a web beacon);
the system further comprising: 
one or more computers including a mapping server inside a telecommunications provider network (Fig. 1: discovery server 12 and AIA  11 inside telecommunications provider network 6; Paragraph [0009]: Another object of the present invention is to provide systems and methods that enable the above mapping via a discovery process whereby either (a) a normal protocol request from the application executing on the client device (for example web page code in the browser or a mobile application on a smartphone) is redirected to a specialized Discovery Server operating inside the provider network ), the one or more computers programmed to perform operations comprising: 
causing a data request for data stored on a server external to the telecommunications provider network to be directed to the mapping server (Fig.1: Applicant platform 9 is external to telecommunications provider network 6; Paragraph [0053]: the Application Integration Agents (AIA ) 11 receives a request for data from the Application Platform 9); 
receiving the data request at the mapping server, the data request comprising an application-level identifier and a transitory network-level identifier associated with the mobile device of the consumer subscriber (Paragraph [0055]: The Discovery Server (12) receives the data request from the application (2, 4) which includes the application identity (included by default by the application or provided by the AIA  (11) as part of the data unit description) (STEP 302), establishes the mapping of this identity to the IP address of the device); 
determining, by the mapping server, a stable network-level identifier for the mobile device based on the transitory network-level identifier by: 
extracting the transitory network-level identifier from the data request (Paragraph [0055]: the 
application identity (included by default by the application or provided by the AIA  (11) as part of the data unit description) (STEP 302), establishes the mapping of this identity to the IP address of the device (1, 3) by extracting the source IP address from the data request (STEP 306), ); and 
resolving the stable network-level identifier based on IP address allocation records available within the telecommunications provider network and corresponding to the transitory network-level relays the request to the original data server using the application-specific proxy functionality (STEP 310).  The application-identity-to-IP-address mapping is further resolved to the stable network identifier of the device (1, 3), such as MAC address, IMEI, or IMSI, or other stable identifier); 
mapping, by the mapping server, the application-level identifier to the stable network- level identifier; and wherein the stable network-level identifier is selected from the group consisting of a MAC address, an IMEI, and an IMSI of the client device (fig. 3A, box 318: Provide stable identifier to application level identifier mapping; Paragraph [0055]: The application-identity-to-IP-address mapping is further resolved to the stable network identifier of the device (1, 3), such as MAC address, IMEI, or IMSI, or other stable identifier, by analyzing the corresponding IP address allocation records that are usually available in the provider's network (6) (STEP 314).  The final mapping is supplied to the AIA  (11) server (STEP 318)).
the mobile network operator operations support system receiving an input from a consumer subscriber who wishes to opt-out of targeted digital advertisements, the input comprising an account number and a stable network-level identifier, both of which are associated with a mobile device of the consumer subscriber, and both of which are input by the consumer subscriber into a mobile network operator portal; 
causing a message to be sent by the mobile network operator operations support system to the mobile device based on the input from the consumer subscriber, the message comprising a uniform resource locator for the consumer subscriber to follow to a website to confirm an intent of the consumer subscriber to opt-out of the targeted digital advertisements; 
the mobile network operator operations support system sending a message to a mobile analytics platform server indicating that the consumer subscriber does not want to receive targeted digital advertisements.
MacNaughtan teaches:
the mobile network operator operations support system receiving an input from a consumer subscriber who wishes to opt-out of targeted digital advertisements, the input comprising an account number and a stable network-level identifier, both of which are associated with a mobile device of the Another way embodiments of the present invention address subscriber privacy concerns is to implement a user opt-in or opt-out regime for mobile advertisements,  and [0198] In an opt-out regime, the subscriber could select a menu entry that would cause the terminal to transmit an opt-out message to the zone server. This opt-out message would cause the server to disable the service for that user and deactivate the application on their SIM card); 
causing a message to be sent by the mobile network operator operations support system to the mobile device based on the input from the consumer subscriber, the message comprising a uniform resource locator for the consumer subscriber to follow to a website to confirm an intent of the consumer subscriber to opt-out of the targeted digital advertisements (Paragraph [0199]: the mobile terminal may periodically inform the user that they are participating in a location based advertising service. Additionally, when a zone entry event is triggered, the mobile terminal may present a dialog to the user requesting permission to forward the zone alert to the zone server, thereby triggering the corresponding alert. If the user declines the request, a further option may be presented offering them the option to permanently block any alerts for this zone. If the user chooses this option, the application notifies the zone server, which may then deactivate any association between the subscriber and that zone and convey this information to the ad server); 
the mobile network operator operations support system sending a message to a mobile analytics platform server indicating that the consumer subscriber does not want to receive targeted digital advertisements (Paragraph [0198]: the subscriber could select a menu entry that would cause the terminal to transmit an opt-out message to the zone server. This opt-out message would cause the server to disable the service for that user and deactivate the application on their SIM card).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zinin to disclose the mobile network operator operations support system receiving an input from a consumer subscriber who wishes to opt-out of targeted digital advertisements, the input comprising an account number and a stable network-level identifier, both of which are associated with a mobile device of the consumer subscriber, and both of which are input by the 
multitude of users while also minimizing the network signaling load and maximizing handset battery power consumption (MacNaughtan Paragraph [0015]).
Regarding claims 4 and 12, Zinin discloses wherein the stable network-level identifier is an International Mobile Station Equipment Identity (IMEI) (Paragraph [0055]).
Regarding claim 5, Zinin discloses wherein the stable network-level identifier is a Media Access Control (MAC) address (Paragraph [0055]).
Regarding claim 6, Zinin discloses wherein the stable network-level identifier is an International Mobile Subscriber Identity (IMSI) (Paragraph [0055]).
Regarding claim 7, Zinin discloses wherein the stable network-level identifier is a subscriber account number (Paragraphs [0006] and [0055]).
Regarding claim 8, Zinin discloses wherein the stable network-level identifier is a subscriber phone number (Paragraph [0055]).





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621